DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/04/2022. 
Applicant's election with traverse of Group I, covering claims 1-13, in the reply filed on 04/04/2022 is acknowledged. The traversal is on the ground(s) that claim 14, and therefore claims 15-20, have been amended to include the limitations of claim 1 such that Group II (claims 14-20) are now interlinked with Group I. This is not found persuasive because Group I (claims 1-13) is directed towards an apparatus and Group II (claims 14-20) is directed towards a method. The apparatus claims and the method claims require different considerations. For example, examination of method claims requires more extensive consideration of the material worked upon in method/process claims. This is differentiated from apparatus claims where the focus is on the structural features in the claims. Unlike method claims, the structural features of the apparatus only merely needs to be capable of operating the claimed processes and “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” (see MPEP § 2115).
This is consistent with inventions in Group I and Group II being appropriately classified in B29C 64/277 and B33Y 10/00, respectively. This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and a separate field of search. MPEP § 808.02. Therefore, Group I and Group II above represent different statutory categories of invention and are classified separately thus presenting a serious search and examination burden and the restriction is maintained. However, in the event Group I (claims 1-13) is found allowable, the Examiner will consider a rejoinder of Group II (claims 14-20).  
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
Claims 1-7 and 8-13 are directed towards an apparatus (i.e., an optical curing system and a 3D printing system, respectively). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3: there is insufficient antecedent basis for the recitation “the intensity” in line 2, rendering the claim indefinite as it is not clear if the sensor is detecting the intensity of a single beam of the emitted light of the light emitting devices or if the sensor is detecting the intensities of each individual beam of the emitted light from the light emitting devices. Moreover, there is insufficient antecedent basis for the recitation “the extruded material” in lines 3-4. Claim 1 introduces 3D-printable material, but it is not clear from “the extruded material” whether it is the 3D-printable material in claim 1 or a different/additional material. 
Regarding claim 6: the recitation “the light beam reflector” in line 1 is indefinite as it is not clear which light beam reflector is a parabolic shape configured to focus the emitted light. Claim 6 depends from claim 1, which claims “light emitting devices, each of the light emitting devices each having a light beam reflector” in lines 6-7. Therefore, it is not clear if there is just one light beam reflector that is a parabolic shape or if each of the light beam reflectors of each of the light emitting devices is a parabolic shape. 
Regarding claim 10: there is insufficient antecedent basis for the recitation “the intensity” in line 2, rendering the claim indefinite as it is not clear if the sensor is detecting the intensity of a single beam of the emitted light of the light emitting devices or if the sensor is detecting the intensities of each individual beam of the emitted light from the light emitting devices. Moreover, there is insufficient antecedent basis for the recitation “the extruded material” in line 4. Claim 8 introduces a light-activated 3D-printable material, but it is not clear from “the extruded material” whether it is the light-activated 3D-printable material in claim 8 or a different/additional material. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over in view of SCHWARZBAUM et al. (WO 2016/125138; citations drawn to the translated version provided herewith) in view of KIM et al. (US 2017/0066193) and further in view of DEMUTH et al. (US 2017/0232637).
As to claim 1: SCHWARZBAUM discloses the claimed optical curing system (i.e., curing system 150) for a 3D printing system (i.e., vector printing system 100) ([0025], [0028], FIG. 1, FIG. 3) comprising: a mounting bracket (i.e., screws 310) ([0033]), an extruder (i.e., extruder head 114) longitudinally disposed through a portion of the mounting bracket ([0032], FIG. 3); and light emitting devices (i.e., one or more sources of curing radiation 136) attached to the mounting bracket ([0033], [0035], FIG. 3), the light emitting devices configured about the mounting bracket in a manner to focus emitted light (i.e., UV radiation beam 302) towards 3D-printable material extruded from the extruder (i.e., layer being printed 306, point of impingement 308) ([0033], [0035], FIG. 3). 
SCHWARZBAUM discloses the sources of curing radiation being attached to the extrusion head at an angle ([0035]), and adjusting position parameters, such as the angle, by loosening and tightening locking screws ([0035]); though, SCHWARZBAUM fails to explicitly disclose the claimed rotary drive system connected to the mounting bracket, the rotary drive system configured to rotate the mounting bracket around an extruder; and each of the light emitting devices each having a light beam reflector. 
However, KIM teaches a 3D multifunctional device which includes a printing unit comprising a nozzle for ejecting material for 3D printing of an object; a scanning unit that includes a light radiation module for radiating light to an object; and a head unit for moving the printing unit and the scanning unit ([0014], [0036], [0041]). KIM further teaches the head unit including the light radiation module on a side of the nozzle such that the nozzle is located at the center of the head unit ([0016], [0047]); where the head unit includes a rotation module (i.e., rotary drive system connected to the mounting bracket) that is rotatable with respect to any one axis, the rotation module rotating the light radiation module around the nozzle (i.e., the rotary drive system configured to rotate the mounting bracket around an extruder) ([0021], [0077], [0079], FIG. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the rotation module in the head unit in order to rotate light radiation module around the nozzle taught by KIM into SCHWARZBAUM. KIM recognizes such a configuration to be beneficial as the rotation module installed in the head unit such that the head unit can rotate the light radiation module around the nozzle which prevents the nozzle from being affected by the rotation of the rotation module ([0079]) and minimizes areas that are missed when performing 3D printing/scanning ([0081]). 
SCHWARZBAUM, modified by KIM, fails to explicitly disclose the claimed each of the light emitting devices each having a light beam reflector. 
However, DEMUTH teaches an additive manufacturing system having an energy patterning system with an energy source that can direct one or more continuous or intermittent energy beams toward beam shaping optics ([0029], [0030]). DEMUTH further teaches beam shaping optics/unit including multiple light beams, each having a distinct light wavelengths being homogenized or combined using multifaceted mirrors (i.e., reflectors) ([0037]); where the embodiment illustrated in FIGs. 4A-4B depicts multiple laser diodes emitting light to their respective wavelength filters/reflectors (i.e., each of the light emitting devices each having a light beam reflector) ([0070], [0071], FIGs. 4A-4B). DEMUTH also teaches reflective optical elements that are not sensitive to wavelength dependent refractive index being used ([0059]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate each of the laser diodes having a reflective optical element such as a mirror taught by DEMUTH into modified SCHWARZBAUM. DEMUTH teaches doing so to be advantageous as the wavelength selective mirrors are able to combine beams from multiple lasers into a single beam in order to increase beam intensity and/or to guide a single beam or a multiwavelength beam ([0059]). 
As to claim 2: SCHWARZBAUM, KIM and DEMUTH remain as applied above. SCHWARZBAUM, modified by KIM and DEMUTH, further read on the claimed wherein the emitted light of the light emitting devices has a light intensity range from 0.5 to 20 W/cm2 to achieve solidification of the 3D-printable material extruded with a feeding speed of the 3D-printable material of 0.02 to 0.1 m2/h from the 3D printing system (see SCHWARZBAUM – [0028], [0030], [0046], claims 21-22). 
As to claim 3: SCHWARZBAUM, KIM and DEMUTH remain as applied above. SCHWARZBAUM, modified by KIM and DEMUTH, further read on the claimed one or more light sensors configured to detect the intensity of the emitted light of the light emitting devices, or configured to measure an intensity of the emitted light reflected from the extruded material (see DEMUTH – [0043]). 
As to claim 5: SCHWARZBAUM, KIM and DEMUTH remain as applied above. SCHWARZBAUM, modified by KIM and DEMUTH, further read on the claimed lens system wherein the emitted light of the light emitting devices is focused towards a common focal point by the lens system (see DEMUTH – [0047], [0070], [0071], FIG. 3a, FIG. 4a).
As to claim 7: SCHWARZBAUM, KIM and DEMUTH remain as applied above. SCHWARZBAUM, modified by KIM and DEMUTH, further read on the claimed power source and controller, wherein the power source provides power to the controller and the light emitting devices independently from the 3D printing system (see SCHWARZBAUM – [0027], [0028], [0047], [0054], [0055], [0056]). 
As to claim 8: SCHWARZBAUM discloses the claimed 3D printing system for fabricating structures (i.e., vector printing system 100) ([0025], FIG. 1, FIG. 3), the system comprising: a printing head (FIG. 1, FIG. 3) comprising a connector (i.e., delivery tubing system 112) to connect a feeding system (i.e., storage or material supply tank 102) that provides light-activated 3D-printable material (i.e., curable material 104) ([0025], FIG. 1), an extruder (i.e., extruder head 114) coupled in fluid communication to the connector ([0025], FIG. 1), and a nozzle (i.e., extrusion nozzle 116) coupled in fluid communication with the extruder ([0025], FIG. 1); an optical curing system (i.e., curing system 150) ([0028], FIG. 1, FIG. 3) comprising a mounting bracket (i.e., screws 310) ([0031], [0032], FIG. 1, FIG. 3), and one or more light emitting devices (i.e., sources of curing radiation 136) ([0028], [0032], FIG. 1, FIG. 3), wherein the one or more light emitting devices are attached to the mounting bracket ([0031], [0032], [0033], FIG. 3); and a power source (i.e., computer 128) operatively coupled to the one or more light emitting devices ([0027], [0028], [0047], [0054]-[0056], FIG. 1).
SCHWARZBAUM discloses the sources of curing radiation being attached to the extrusion head at an angle ([0035]), and adjusting position parameters, such as the angle, by loosening and tightening locking screws ([0035]); though, SCHWARZBAUM fails to explicitly disclose the claimed wherein each of the light emitting devices includes a light beam reflector; a rotary system comprising a rotation platform configured to mount the optical curing system and rotate the optical curing system around the extruder; and a drive mechanism configured to rotate the rotation platform.
However, KIM teaches a 3D multifunctional device which includes a printing unit comprising a nozzle for ejecting material for 3D printing of an object; a scanning unit that includes a light radiation module for radiating light to an object; and a head unit for moving the printing unit and the scanning unit ([0014], [0036], [0041]). KIM further teaches the head unit including the light radiation module on a side of the nozzle such that the nozzle is located at the center of the head unit ([0016], [0047]); where the head unit includes a rotation module (i.e., a rotary system comprising a rotation platform) that is rotatable with respect to any one axis, the rotation module rotating the light radiation module around the nozzle (i.e., configured to mount the optical curing system and rotate the optical curing system around the extruder) ([0021], [0077], [0079], FIG. 5). Moreover, KIM teaches a control unit controlling the movement and rotation of the head unit (i.e., a drive mechanism configured to rotate the rotation platform) when 3D printing or 3D scanning is performed ([0053]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the rotation module in the head unit in order to rotate light radiation module around the nozzle taught by KIM into SCHWARZBAUM. KIM recognizes such a configuration to be beneficial as the rotation module installed in the head unit such that the head unit can rotate the light radiation module around the nozzle which prevents the nozzle from being affected by the rotation of the rotation module ([0079]) and minimizes areas that are missed when performing 3D printing/scanning ([0081]). 
SCHWARZBAUM, modified by KIM, fails to explicitly disclose the claimed each of the light emitting devices each having a light beam reflector. 
However, DEMUTH teaches an additive manufacturing system having an energy patterning system with an energy source that can direct one or more continuous or intermittent energy beams toward beam shaping optics ([0029], [0030]). DEMUTH further teaches beam shaping optics/unit including multiple light beams, each having a distinct light wavelengths being homogenized or combined using multifaceted mirrors (i.e., reflectors) ([0037]); where the embodiment illustrated in FIGs. 4A-4B depicts multiple laser diodes emitting light to their respective wavelength filters/reflectors (i.e., each of the light emitting devices each having a light beam reflector) ([0070], [0071], FIGs. 4A-4B). DEMUTH also teaches reflective optical elements that are not sensitive to wavelength dependent refractive index being used ([0059]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate each of the laser diodes having a reflective optical element such as a mirror taught by DEMUTH into modified SCHWARZBAUM. DEMUTH teaches doing so to be advantageous as the wavelength selective mirrors are able to combine beams from multiple lasers into a single beam in order to increase beam intensity and/or to guide a single beam or a multiwavelength beam ([0059]). 
As to claim 9: SCHWARZBAUM, KIM and DEMUTH remain as applied above. SCHWARZBAUM, modified by KIM and DEMUTH, further read on the claimed light emitting devices emit light in a light intensity range required to solidify 3D-printable material extruded from the nozzle (see SCHWARZBAUM – [0027], [0028], [0030]). 
As to claim 10: SCHWARZBAUM, KIM and DEMUTH remain as applied above. SCHWARZBAUM, modified by KIM and DEMUTH, further read on the claimed wherein the optical curing system further comprises one or more light sensors configured to detect the intensity of the emitted light of the light emitting devices, or configured to measure an intensity of the emitted light reflected from the extruded material (see DEMUTH – [0043]). 
As to claim 11: SCHWARZBAUM, KIM and DEMUTH remain as applied above. SCHWARZBAUM, modified by KIM and DEMUTH, further read on the claimed wherein the one or more light emitting devices are arranged in multiple linear or radial arrays, with each linear or radial array having two or more light emitting devices, the grouping of the multiple linear or radial arrays forming an optical curing module (see SCHWARZBAUM – [0011], [0031], [0032]).
As to claim 12: SCHWARZBAUM, KIM and DEMUTH remain as applied above. SCHWARZBAUM, modified by KIM and DEMUTH, further read on the claimed two optical curing modules positioned opposite of each other to provide application of light from opposite directions to extruded material (see SCHWARZBAUM – [0032], FIG. 3). 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over in view of SCHWARZBAUM et al. (WO 2016/125138; citations drawn to the translated version provided herewith) in view of KIM et al. (US 2017/0066193) and further in view of DEMUTH et al. (US 2017/0232637) and VEIS (US 2018/0098383). SCHWARZBAUM, KIM and DEMUTH teach the subject matter of claim 1 and claim 8 above under 35 USC 103. 
As to claim 4: SCHWARZBAUM, KIM and DEMUTH remain as applied above. SCHWARZBAUM, modified by KIM and DEMUTH, fail to disclose the claimed light emitting devices including an attached radiator to dissipate heat created by the light emitting devices. 
However, VEIS teaches a heating apparatus comprising a light emitting diode (LED) array ([0017], FIG. 1); wherein the heating apparatus is used to heat a target object printed by a 3D printer device ([0018]). VEIS further teaches the heating apparatus including a heatsink (i.e., radiator) which is thermally coupled to the LED array, and acts to dissipate heat from the LED array ([0017]). Moreover, VEIS teaches that while the LED array and the heatsink are thermally coupled, the two components may also be mechanically coupled (i.e., attached radiator) ([0020]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the heatsink (i.e., radiator) thermally and mechanically coupled to the heating apparatus comprising an LED array taught by VEIS into SCHWARZBAUM modified thus far. VEIS recognizes doing so to be advantageous as the heatsink (i.e., radiator) allows for the temperature of the LEDs, and therefore the LED array, can be reduced which consequently increases the lifetime of the LEDs and reduces the costs associated with replacing the LEDs ([0012], [0013], [0014], [0019]). 
As to claim 13: SCHWARZBAUM, KIM, DEMUTH and VEIS remain as applied above and therefore read on the claimed light emitting devices including an attached radiator to dissipate heat created by the light emitting devices (see the rejection of claim 4 above).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over in view of SCHWARZBAUM et al. (WO 2016/125138; citations drawn to the translated version provided herewith) in view of KIM et al. (US 2017/0066193) and further in view of DEMUTH et al. (US 2017/0232637) and HIKMET et al. (US 2019/0210278). SCHWARZBAUM, KIM and DEMUTH teach the subject matter of claim 1 above under 35 USC 103. 
As to claim 6: SCHWARZBAUM, KIM and DEMUTH remain as applied above. SCHWARZBAUM, modified by KIM and DEMUTH, disclose light beam reflectors for each light emitting device (see DEMUTH – FIG. 4a; though, modified SCHWARZBAUM fails to explicitly disclose the claimed light beam reflector is a parabolic shape configured to focus the emitted light. 
However, HIKMET teaches a 3D printer comprising a printer head which includes a printer nozzle and an optical component/lighting system ([0051], [0053], [0054]). HIKMET further teaches the reflector being a collimator or a parabolic mirror ([0052]), and the reflector being used in the lighting system to reflect at least part of said light source light ([0053]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the parabolic mirror used as a light beam reflector taught by HIKMET into SCHWARZBAUM modified thus far. Doing so is a simple substitution of one known element (i.e., the parabolic mirror of HIKMET) for another (i.e., the light beam filter/reflector/mirror of modified SCHWARZBAUM) for the predictable result of providing the necessary light from the light emitting devices towards the 3D-printable material. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: BLESSING (US 2011/0298877) teaches a print head including an injection device located in the center of ring-like UV-LEDs ([0016]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743